Citation Nr: 0018195	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-08 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  A notice of disagreement was received in 
February 1997, the RO issued a statement of the case in April 
1998, and a substantive appeal was received in June 1998.  In 
July 1998, the veteran withdrew his request for a personal 
hearing before the Board sitting at the RO.

The Board notes that the veteran initiated appeals from 
September 1996 and March 1999 rating decisions denying 
entitlement to an increased rating for PTSD and entitlement 
to service connection for peripheral neuropathy.  Statements 
of the case were issued, but the veteran did not complete the 
appeals by filing timely substantive appeals. 


FINDING OF FACT

There is no medical evidence of a nexus between tinnitus and 
the veteran's active military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, during active duty service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).  A claimant therefore 
cannot meet this burden merely by presenting lay testimony 
and/or lay statements because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Moreover, the truthfulness of evidence 
is presumed in determining whether a claim is well grounded.  
King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board 
emphasizes, however, that the doctrine of reasonable doubt 
does not ease the veteran's initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran proffers that he suffers from tinnitus as a 
result of his active duty service.  Specifically, the veteran 
contends that his tinnitus began after firing his weapon or 
being exposed to explosions during service, and that the 
tinnitus has worsened over the years.  He has indicated that 
he did not see a doctor as he thought the ringing in his ears 
was normal for his age. 

The veteran's assertions of ringing in his ears after noise 
exposure during service is accepted as true for well-grounded 
purposes.  Moreover, even though post-service records do not 
appear to include a diagnosis of tinnitus, as a diagnosis of 
tinnitus is largely dependent upon the subjective complaints, 
the Board proceeds on the assumption that a diagnosis of 
tinnitus could be made.  

However, the record does not include any medical evidence of 
a link or nexus between tinnitus and the veteran's service.  
Service medical records do not document any complaints of 
ringing in the ears.  On separation examination in July 1968, 
the veteran's ears were clinically evaluated as normal, and 
no pertinent complaints were reported by the veteran.  
Moreover, there is otherwise no medical evidence of a 
continuity of pertinent symptomatology from service to 
suggest a link to tinnitus.  Further, there is no medical 
opinion suggesting such a link.  Although the veteran may 
have been exposed to acoustic trauma during his service, 
medical evidence of a nexus to service is nevertheless 
required. 

In his variously dated written statements the veteran 
contends that his tinnitus is related to service.  However, 
as a matter of law, these statements do not satisfy the 
medical diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  In other words, what is needed is medical 
evidence showing that the veteran has tinnitus that is 
related to service.  By this decision, the Board is informing 
the veteran that medical evidence of causation is required to 
render his claim well grounded.  38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69 (1995). 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

